The Honorable Allen Gordon State Senator P.O. Box 558 Morrilton, Arkansas 72118
Dear Senator Gordon:
This is in response to your request for an opinion on "what portion of the cost of a special election are to be paid by the individual municipality within a county." Specifically, you wish to know "how A.C.A. § 7-5-104 and A.C.A. § 7-5-605 relate."
Because you mention A.C.A. 7-5-605 (1987), I assume that the county is one which utilizes an "electronic voting system." This statute is found in the subchapter governing such systems and subsection (b) thereof addresses the costs of using such system as follows:
  (b) The costs of using electronic voting systems at all general and special elections, including costs of supplies, technical assistance, and transportation of the systems to and from polling places, shall be paid by the municipality or county in which the systems are used from the municipal or county general funds or such other source of public funds as may be available.
The other statute you cite, A.C.A. § 7-5-104 (Cum. Supp. 1993), is in the "general provisions" governing election procedure, and provides for municipalities in counties to share the costs of certain elections based upon the number of votes cast by municipal residents. It provides as follows:
  All expenses of general elections for presidential, congressional, state, district, county, township, or municipal offices in this state shall be paid by the counties in which they are held. However, any city or incorporated town shall reimburse the county board of election commissioners for the expenses of any election in an amount equal to a figure derived by multiplying fifty percent (50%) of the total cost of the election by a fraction, the numerator of which shall be the number of voters from the city or incorporated town casting ballots in the election prepared by the county board of election commissioners, and the denominator of which shall be the total number of voters casting ballots in the election.
It is my opinion that if the county utilizes an "electronic voting system," and the election as you note is a "special" one, held on a countywide basis, then the county will be responsible for the costs of the election under A.C.A. § 7-5-605, and no proration of election expenses should be had pursuant to A.C.A. §7-5-104. The office has previously opined that the latter statute, although ambiguous on this point, has no application to special elections. See Op. Att'y Gen. 93-125 (copy enclosed). This being the case, it has no application to the "special election" about which you inquire. The relevant statute in my opinion is therefore A.C.A. § 7-5-605, which provides with respect to electronic voting systems that the costs shall be paid by "the municipality or county in which the systems are used." In my opinion this language requires the county to pay the costs of a county electronic voting system when used in a county election.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure